     Case 3:19-cv-00488-MMD-CLB Document 28 Filed 12/14/20 Page 1 of 1



1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                  ***
6     CAM EASH,                                          Case No. 3:19-cv-00488-MMD-CLB
7                                   Petitioner,                      ORDER
8            v.
9
      WILLIAM GITTERE, et al.,
10
                               Respondents.
11

12          Pro se Petitioner Cam Eash filed a petition for a writ of habeas corpus under 28
13   U.S.C. § 2254. (ECF No. 6.) Respondents filed an answer on August 12, 2020. (ECF No.
14   24.) After a 62-day extension of time, Petitioner had until December 14, 2020 to file a
15   reply to Respondents’ answer. (See ECF Nos. 25, 26.)
16          On December 14, 2020, Petitioner filed a second motion for extension of time (ECF
17   No. 27), requesting a further extension, of at least 15 days, to file his reply. Petitioner
18   states he needs the additional time so he can continue to attempt to obtain evidence to
19   substantiate one of his claims, and because of delays caused by the COVID-19
20   pandemic. The Court finds that Petitioner’s second motion for extension of time is made
21   in good faith and not solely for the purpose of delay, and that there is good cause for the
22   extension of time requested.
23          It is therefore ordered that Petitioner’s second motion for extension of time (ECF
24   No. 27) is granted. Petitioner will have until February 26, 2021 to file his reply to
25   Respondents’ answer.
26          DATED THIS 14th Day of December 2020.
27
                                                  MIRANDA M. DU
28                                                CHIEF UNITED STATES DISTRICT JUDGE
